Howk, J.
This was a suit by the appellee against the appellants, upon tho same written contract, for the collection of rent, in which the same defences were made, and the same rulings of the court below are complained of, as errors, as those which were fully considered and passed upon by this court, in the recent case, between the same parties, of Welshbillig v. Dienhart, 65 Ind. 94. This cause must be decided, as the case cited was decided, for the reasons given in the opinion in that case.
The judgment is affirmed, at the appellants’ costs.